It is ORDERED that the motion for counsel fees and costs is denied without prejudice to defendant-movant making the application to the trial court for counsel fees and costs for work performed before the Supreme Court, and the trial court is hereby authorized to make the determination and award. For purposes of that determination, the trial court is directed to deem defendant-movant as the prevailing party before the Supreme Court; and it is further
ORDERED that the miscellaneous motion to compel plaintiff to pay fees awarded by the Appellate Division (M-867) is denied without prejudice to defendant-movant making an appropriate application for enforcement to the trial court. Jurisdiction is not retained.